DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 7-8, and 15-17 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
4.	Claims 1, 8, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO SU HO et al. (KR 20190014371 A), hereinafter Jo Su Ho, in view of Hickman et al. (US 2019/0077019 A1), hereinafter Hickman, and in further view of Gil et al. (US 2018/0353042 A1), hereinafter Gil.
Regarding claims 1 and 8, JO SU HO teaches a method for operating a cleaning robot 100 (Fig. 1), the method comprising: 
projecting an electromagnetic wave toward a movement path in which the cleaning robot is moving ([0084], “the obstacle detecting unit 140 may detect the obstacle by collecting the reflected light after illuminating the front or the side of the cleaning robot 100”); 
sensing an object positioned on the movement path based on electromagnetic waves reflected from the object ([0084], “the obstacle detecting unit 140 may detect the obstacle by collecting the reflected light after illuminating the front or the side of the cleaning robot 100”); 
determining whether the sensed object is a type of restricted object by inputting information of the reflected electromagnetic waves … to determine whether an object is a type of restricted object based on an input of electromagnetic wave information associated with the object ([0078]-[0079], [0080], “The obstacle detecting unit 140 according to an exemplary embodiment can detect an obstacle by detecting a change in the permittivity, and can also determine the type of the obstacle.”), wherein a flowable pollutant is labeled as a restricted object ([0079], “when the obstacle includes a liquid such as urine of a pet dog flowing on the floor”); 
measuring an area corresponding to the sensed object when the sensed object is determined to be a type of restricted object ([0113], “The map of the cleaning space includes a topological map including a connection relationship between a plurality of cleaning areas included in the cleaning space, a metric map indicating the shape of the cleaning space and a position of the obstacles” and [0116], “the cleaning robot 100 may update the phase map and , wherein the sensed object is further determined to correspond to a restricted object when the object is determined to be liquid based on the reflected electromagnetic wave from the object ([0079], “when the obstacle includes a liquid such as urine of a pet dog flowing on the floor”; [0084], “the obstacle detecting unit 140 may detect the obstacle by collecting the reflected light after illuminating the front or the side of the cleaning robot 100”; [0080], “The obstacle detecting unit 140 according to an exemplary embodiment can detect an obstacle by detecting a change in the permittivity, and can also determine the type of the obstacle.”); 
calculating an avoidance path to avoid the measured area and changing the movement path based on the calculated avoidance path ([0179], “if it is determined that there is an obstacle, the control unit 110 controls the driving unit 160 to change the traveling route to travel, and determines to avoid the obstacle”); and 
operating the cleaning robot to avoid the sensed object based on the changed movement path ([0180], “The control unit 110 may control the operation of the cleaning unit 170 while controlling the driving unit 160 so that an obstacle such as liquid does not touch the drum brush 173 or the like Can be controlled.”).
Yet, JO SU HO fails to specifically teach determining whether the sensed object is a type of restricted object by inputting information of the reflected electromagnetic waves to a machine learning model trained to determine whether an object is a type of restricted object based on an input of electromagnetic wave information associated with the object, wherein the machine learning model is trained using a training data set comprising images of a flowable pollutant, a metal object of a predetermined size or smaller, or a pollutant containing a predetermined moisture, which are labeled as restricted objects.
However, in the same field of endeavor, Hickman teaches:
projecting an electromagnetic wave/infrared pattern toward a movement path in which the cleaning robot is moving ([0036], “depth camera 208 may be an RGB-infrared (RGB-IR) camera that is configured to capture one or more images of a projected infrared pattern, and provide the images to a processor that uses various algorithms to triangulate and extract 3D data and outputs one or more RGBD images. The infrared pattern may be projected by a projector that is integrated with depth camera 208.”); 
sensing an object positioned on the movement path based on electromagnetic waves reflected from the object ([0036], “Depth camera 208 may be configured to recover information regarding depth of objects in an environment, such as three-dimensional (3D) characteristics of the objects… is configured capture one or more images of a projected infrared pattern, and provide the images to a processor that uses various algorithms to triangulate and extract 3D data and outputs one or more RGBD images”); and 
determining whether the sensed object is a type of restricted object by inputting information of the reflected electromagnetic waves ([0076], “the sensor data may include a sequence of image frames. For instance, the sensor data may include a sequence of RGBD image frames depicting motion of the physical object.”) to a machine learning model trained to determine whether an object is a type of restricted object based on an input of electromagnetic wave information associated with the object (Fig. 7, [0077], “a computing device may provide the sensor data as input to a machine learning model… The estimated trajectory may include an estimated position of the physical object over time” and [0078], “the method 700 includes determining that the estimated trajectory of the physical object is indicative of a potential collision.”), wherein the machine learning model is trained using a training data set comprising images of restricted objects ([0025], “collision detection is useful for collecting data related to collisions and generating training data sets for training a machine learning model. Collision estimation, on the other hand, refers to the process of predicting that a robot, such as a robotic device or a software robot, may collide with a physical object. The physical object may be stationary or movable.”; [0063], “the training data set may include the five most recent image frames leading up to the image frame that corresponds to the particular time, such that the training data set depicts motion of the physical object leading up to the collision”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JO SU HO to use a machine learning model to determine whether an object is a type of restricted object/obstacle based on an input of electromagnetic wave information associated with the object, and generate a training data set comprising images of restricted objects, as taught by Hickman, wherein restricted objects can include a flowable pollutant as taught in JO SU HO. This modification allows the robot to avoid flowable pollutants while leaning into the strengths and flexibility offered by the machine learning method of Hickman, namely accurate detection and the ability to adapt the learning model to constantly improve.   
Neither Jo Su Ho nor Hickman specifically teaches wherein measuring the area comprises measuring a width of an area where the restricted object is distributed on the movement path of the cleaning robot when it is determined that the sensed object is the restricted object positioned on the movement path; wherein calculating the avoidance path comprises determining a degree of distribution of the restricted object compared to a predetermined width of the movement path and resetting the movement path so as to avoid the area in which the determined object is distributed; and wherein the movement path of the cleaning robot is configured to have the predetermined width. 
However, in the same field of endeavor, Gil teaches wherein measuring the area comprises measuring a width of an area where the restricted object is distributed ([0116], the outer shape of the object indicates the precise area that the object is distributed on) on the movement path of the cleaning robot when it is determined that the sensed object is the restricted object positioned on the movement path ([0116], “the cleaning robot 100 may generate a 3D image with respect to an outer shape of an animal (e.g., a dog) based on an image photographed using the 3D depth camera (e.g., 3D depth camera 180 of FIG. 1) or rotatable LiDAR sensor.”); 
wherein calculating the avoidance path comprises determining a degree of distribution of the restricted object compared to … the movement path ([0087], “Specifically, referring to FIG. 3B, the distance information with respect to the object may mean, for example, the distance between each point of the outer shape of the object and the 3D depth camera or the rotary LiDAR sensor. Each point of the outer shape of the object may be, for example, the point where the line and line meet when extracting the edge component of the outer shape of the object, or may be a point selected every predetermined distance along the outer shape.” – The robot measuring distance values to each point included in the outer shape of the received object indicates how much degree the restricted object is distributed on the movement path) and resetting the movement path so as to avoid the area in which the determined object is distributed (Fig. 6D, [0120], “Referring to FIG. 6D, when the object type is the object to be avoided, the cleaning robot 100 can reset the moving route in progress. For example, the cleaning robot 100 can reset the moving route so that cleaning can be performed while maintaining a predetermined distance from the object.”); and 
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jo Su Ho, in view of Hickman, to determine a degree of distribution of the restricted object and reset the movement path of the robot to avoid the area in which the determined object is distributed, as taught by Gil. This modification results in a determination of the shortest and most efficient path to avoid the restricted object while performing the task. 
	However, Jo Su Ho, Hickman, and Gil do not explicitly teach wherein the movement path of the cleaning robot is configured to have a predetermined width. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a predetermined width of the movement path of the cleaning robot, since it was known in the art that any movement path has a predetermined width and more specifically, the predetermined width of any movement path of a robot can be the width of the main body of the robot. 

Regarding claim 16, JO SU HO further teaches the cleaning robot is configured to clear debris by vacuuming ([0100], “a dust suction fan 177 for sucking scattered dust”). 

Regarding claim 17, neither Jo So Ho nor Hickman explicitly teach the cleaning robot is configured to clear debris by sweeping or mopping. 
However, Gil teaches the cleaning robot is configured to clear debris by sweeping ([0044], “a cleaning head mounting unit 130 in which a cleaning head which sweeps or scatters dust existing in a cleaning space is mounted”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JO SO HO, in view of Hickman and Gil, to configure the cleaning robot to clear debris by sweeping or mopping, as taught by Gil. This modification allows the robots to clear dry foreign materials by sweeping.

5.	Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO SU HO, in view of Hickman and Gil, and in further view of Ahn et al. (US 2016/0135655 A1), hereinafter Ahn.
Regarding claim 7, JO SU HO teaches removing a restricted object when the restricted object has been cleaned ([0220], “When the cable is moved, the cable can be sucked into the inlet of the dust container 179 by the rotation of the drum brush 173” and [0222], “to discharge the sucked cable”) …
Yet, Jo Su Ho, Hickman and Gil fail to specifically teach stopping movement of the cleaning robot when a restricted object has been cleaned; and transmitting a notification to a user indicating that the restricted object has been cleaned. 
However, in the same field of endeavor, Ahn teaches stopping movement of the cleaning robot ([0117], “in response to the robot cleaner 100 being in contact with water, the cleaning operation of the robot cleaner 100 may be stopped, and the robot cleaner 100 may remain in a corresponding place.”) when a restricted object has been cleaned ([0065], “The detector 150 may detect whether or not the robot cleaner 100 is in contact with a liquid… the robot cleaner 100 may be continuously driven in a state that the robot cleaner 100 is in contact with the liquid, and thus, the liquid strained in the robot cleaner 100 may be strained on a floor surface according to the movement of the robot cleaner 100.”); and transmitting a notification to a user indicating that the restricted object has been cleaned ([020], “the display 220 may display the cleaning duration, and an error occurrence state.” and [0121], “In response to error information, notifying of driving interruption due to contact with the liquid, being received during driving of the robot cleaner, the display 220 may display information informing that the cleaning for the driver of the robot cleaner is necessary.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JO SU HO, in view of Hickman and Gil, to stop the movement of the cleaning robot when the restricted object is cleaned and notify the user of the disruption of movement of the cleaning robot when the restricted object is cleaned, as taught by Ahn. This modification allows to be informed that the cleaning for the driver of the robot cleaner is necessary, as stated by Ahn in [0121].

Regarding claim 15, JO SU HO teaches wherein the one or more processors are further configured to remove a restricted object from the cleaning robot when the restricted object has been suctioned by the cleaning robot ([0220], “When the cable is moved, the cable can be sucked into the inlet of the dust container 179 by the rotation of the drum brush 173” and [0222], “to discharge the sucked cable”).  
Yet, Jo Su Ho, Hickman, and Gil fail to specifically teach a transceiver, wherein the one or more processors are further configured to transmit a notification to a user via the transceiver when a restricted object has been suctioned by the cleaning robot.
However, Ahn teaches a transceiver ([0117], “The communication interface 210 may receive error information.”), wherein the one or more processors are further configured to transmit a notification to a user via the transceiver when a restricted object has been suctioned by the cleaning robot ([020], “the display 220 may display the cleaning duration, and an error occurrence state.” and [0121], “In response to error information, notifying of driving interruption due to contact with the liquid, being received during driving of the robot cleaner, the display 220 may display information informing that the cleaning for the driver of the robot cleaner is necessary.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JO SU HO, in view of Hickman and Gil, to notify the user of the disruption of movement of the cleaning robot when the restricted object is cleaned, as taught by Ahn. This modification allows to be informed that the cleaning for the driver of the robot cleaner is necessary, as stated by Ahn in [0121].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664